DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-10, 13, 19-22 and 24-28.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Applicants' arguments, filed 01/21/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 28 contains the trademark/trade name galaxolide.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe 3,4,6,7,8-hexahydro-4,6,6,7,8,8-hexamethyl-cyclopenta[g]benzopyran and, accordingly, the identification/description is indefinite.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1.	Claims 1-8, 13, 19-22 and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bureiko et al. (US 2008/0010754, Jan. 17, 2008) in view of Warr et al. (US 2009/0226389, Sep. 10, 2009), Lim et al. (US 2006/0260072, Nov. 23, 2006), and Yang et al. (US 2006/0078528, Apr. 13, 2006).
	Bureiko et al. disclose wherein hair colourant products are designed such that the composition has a certain required viscosity. This is either achieved by providing the dye composition or the oxidizing composition as a thickened formulation. The thicken formulation can be achieved by the use of a gel network system which provides the 
	Bureiko et al. differ from the instant claims insofar as not disclosing wherein the composition comprises a first and a second malodor suppressant, both being compounds having a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400. 
	However, Warr et al. disclose an aqueous oxidant for coloring or bleaching the hair comprising 0.05 to 2% of at least one perfume (abstract). The great majority of 
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated 0.05 to 2% isopropyl myristate, galaxolide (i.e. 3,4,6,7,8-hexahydro-4,6,6,7,8,8-hexamethyl-cyclopenta[g]benzopyran), and habanolide (i.e. oxacyclohexadec-12/13-en-2-one into component part (i) of Bureiko et al. in order to mask the odor of ammonia as taught by Warr et al. since the composition of Bureiko et al. comprises ammonia and ammonia has an irritating odor as taught by Bureiko et al. 
In regards to Bureiko et al. disclosing using carbonate to reduce the amount of irritating ammonia odor, generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from their having been individually taught in the prior art. See MPEP 2144.06.  Moreover, where it would have been obvious to have combined individually known ingredients, evidence must be provided establishing that appellant’s combination of agents is in some way more effective or in some way different than any single member of that combination in order to rebut that prima facie case. See In re Dial, 140 USPQ 244 (C.C.P.A. 1964). Furthermore, it would have also been obvious to have substituted carbonate for isopropyl myristate, galaxolide and habanolide since substituting equivalents known for the same purpose is obvious. See MPEP 2144.06. 
In regards to instant claim 1 reciting a first malodor suppressant and a second malodor suppressant, instant claim 1 recites wherein each of the first malodor suppressant and the second malodor suppressant may be a mixture of isopropylmyristate, galaxolide, and habanolide. Incorporating two mixtures of isopropylmyristate, galaxolide, and habanolide together is no different than incorporating a mixture of isopropylmyristate, galaxolide, and habanolide. Thus, it is not necessary for the prior art to distinguish between a first malodor suppressant and a second malodor suppressant when instant claim 1 does not require them to be different. 
	In regards to instant claim 1 reciting wherein the first and second malodor suppressant both having compounds having a distribution coefficient logP of 2 or more and a molecular weight of between 100 and 400, isopropyl myristate has a molecular weight of 270.451 g/mol and a logP (oct/wat) of 7.253, galaxolide has a molecular weight of 258.4 g/mol and a logP (oct/wat) of 4.53, and habanolide has a molecular weight of 238.37 and a logP (oct/wat) of 5.02. 
	The combined teachings of Bureiko et al. and Warr et al. do not disclose wherein components (i) and (ii) are mixed in a ratio ranging from 5:1 to 1:5.
	However, Lim et al. disclose wherein if a 6 percent hydrogen peroxide solution is used as oxidizing agent, the weight ratio of hair coloring composition and developer composition is 5:1 to 1:5 (¶ [0051]). The term hair coloring composition refers the 
	It would have been prima facie obvious to one of ordinary skill in the art to have mixed component (i) and (ii) of Bureiko et al. in a ratio ranging from 5:1 to 1:5 since the component (i) may comprise 6 percent hydrogen peroxide as the oxidizing agent and it was known in the art that if a 6 percent hydrogen peroxide solution is used as oxidizing agent, the weight ratio of hair coloring composition and developer composition is 5:1 to 1:5 as taught by Lim et al.
	In regards to instant claim 1 reciting a gel-network system consisting of multi-lamellar sheets or vesicles or both with d-spacing between 5 nm and 50 nm, the instant specification discloses on page 9, lines 31-32 wherein the gel network system comprises a fatty alcohol and a non-ionic surfactant. Page 8, line 4 discloses wherein suitable fatty alcohols include cetyl alcohol and line 22 discloses wherein suitable non-ionic surfactants include steareth-100. Bureiko et al. disclose substantially the same fatty alcohol and non-ionic surfactant as the claimed invention. Therefore, one of ordinary skill in the art would reasonably conclude the gel network thickener system of Bureiko et al. consists of multi-lamellar sheets or vesicles or both with d-spacing between 5 nm and 50 nm like the claimed invention.
	Furthermore, Yang et al. disclose a hair conditioning composition forming a lamellar gel matrix, wherein the d-spacing of the lamellar layers is in the range of 33 nm or less and wherein the composition has a yield stress of about 30 Pa or more (abstract). The d-spacing and the yield stress deliver improved wet conditioning benefits 
	Accordingly, it would have been prima facie obvious to one of ordinary to have formulated the gel-network thickener system of Bureiko et al. to have a d-spacing in the range of 33 nm or less since such d-spacing improves wet conditioning benefits as taught by Yang et al. 
In regards to instant claim 1 reciting a first and a second aqueous component, Bureiko et al. disclose wherein each component part (i) and (ii) may comprise water. Therefore, a first and a second aqueous component is obvious. 
In regards to instant claim 1 reciting wherein the first component (i) or the second component (ii) or both comprise less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants, Bureiko et al. disclose wherein additional surfactants such as anionic surfactants and cationic surfactants are optional. Therefore, component (i) and component (ii) both comprising less than 2% of anionic surfactants other than phosphate esters and less than 2% of cationic surfactants is obvious. 
	In regards to instant claim 2 reciting wherein the second aqueous component comprises a gel-network-system, Bureiko et al. disclose wherein the dye composition, the oxidizing composition, or both may be thickened with a gel network system. Therefore, it would have been obvious to one of ordinary skill in the art to have incorporated the gel network thickener to component part (ii) since Bureiko et al. disclose wherein a dye composition may also or alternatively be thickened with a gel network system. 

In regards to instant claim 13 reciting wherein the first malodor suppressant and the second malodor suppressant are different, instant claim 1 recites wherein the first malodor suppressant and the second malodor suppressant are each selected from a mixture of isopropylmyristate, galaxolide, and habanolide, a mixture of isopropylmyristate and galaxolide, a mixture of isopropylmyristate and habanolide, and a mixture of galaxolide and habanolide. Combining any two of these mixtures is no different than incorporating isopropylmyristate, galaxolide, and habanolide. As such, the claim limitation is still obvious from the prior art. 
In regards to instant claim 13 reciting wherein the first and second malodor suppressants are liquid at 23⁰C and 1013 mbar and the first and second malodor suppressant forms a solution upon mixing, the instant specification discloses on page 35 an embodiment comprising isopropyl myristate, galaxolide, habanolide. Therefore, since the prior art disclosed substantially the same malodor suppressants as the claimed invention, one of ordinary skill in the art would reasonably conclude that .

2.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bureiko et al. (US 2008/0010754, Jan. 17, 2008) in view of Warr et al. (US 2009/0226389, Sep. 10, 2009), Lim et al. (US 2006/0260072, Nov. 23, 2006), Yang et al. (US 2006/0078528, Apr. 13, 2006), and further in view of Bowes et al. (US 2003/0226217, Dec. 11, 2003).
	The teachings of Bureiko et al., Warr et al., Lim et al., and Yang et al. are discussed above. Bureiko et al., Warr et al., Lim et al., and Yang et al. do not disclose wherein the composition comprises a phosphate ester compound.
	However, Bowes et al. disclose a composition suitable for dyeing and bleaching hair comprising a phosphate ester compound and an oxidizing agent (abstract). A phosphate ester compound provides suitable rheology to a bleaching composition. It can also improve the color uptake, gray coverage and color evenness of dyeing compositions. Additionally, it can improve the efficiency of the dyeing process so that less dye can be used for the same benefit, thereby reducing the cost of the formulation (¶ [0007]). The composition preferably comprise about 0.2 to about 20% by weight of the total composition, of the phosphate ester compound (¶ [0040]). Suitable phosphate ester compounds include a mixture of dicetyl phosphate and ceteth-10 phosphate (¶ [0051]).
	It would have been prima facie obvious to one of ordinary skill in the art to have incorporated about 0.2 to about 20% of a mixture of dicetyl phosphate and ceteth-10 

Response to Arguments
	Applicant argues that in contrast to Applicant’s claimed invention, Bureiko is directed to oxidative hair coloring compositions utilized with carbonate at pH 9.5 and below in an effort to provide a hair colorant composition which incorporates high levels of carbonate without compromising product stability or ease of manufacture, with a minimal amount of sensory scalp irritation.
	The Examiner does not find Applicant’s argument to be persuasive. The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See MPEP 2144 IV. As such, it is not necessary for the prior art to disclose the same problem to be solved as the claimed invention. 

	Applicant argues that Warr does not teach or suggest that the first aqueous component (i) or the second aqueous component (ii) or both the first aqueous component (i) and the second aqueous component (ii) comprise a first malodor suppressant and a second malodor suppressant, wherein each of the first malodor suppressant and the second malodor suppressant is selected from the group consisting 
	The Examiner does not find Applicant’s argument to be persuasive. As this is a 103 obviousness rejection. No one piece of prior art is required to teach each and every claim limitation. As discussed in the rejection, claim 1 is obvious over Bureiko in view of Warr, Lim, and Yang. 

	Applicant argues that Bowes does not overcome the noted deficiencies.
The Examiner submits that arguments of deficiencies are addressed above and are unpersuasive. As such, the rejections are maintained.

Applicant argues that the Examples in the instant application show that the liquid crystalline gel-network nature of the aqueous component in the presence of a mixture of isopropylmyristate (“IPM”) and galaxolide results in a significantly reduced release of ammonia when compared with the liquid crystalline gel-network nature of the aqueous component in the presence of IPM or galaxolide alone. (See FIGS. 3-5). It is also shown that this effect cannot be observed for compositions without a liquid crystalline gel-network structure. The Examples further show that, even in a case of a comparable total release of ammonia, the release kinetics of the GN mixture (see FIG. 5) provide a (See Experimental section of the specification at pages 30-38 and, more specifically, at page 38, 11. 3-11).
The Examiner does not find Applicant’s argument to be persuasive. As discussed in the previous office action, Applicant has not shown wherein a mixture of isopropylmyristate and galaxolide results in a significantly reduced release of ammonia when compared to isopropylmyristate or galaxolide alone. Figures 3 and 4 do not compare a mixture of isopropylmyristate and galaxolide with isopropylmyristate or galaxolide alone. Figure 5 shows wherein a mixture of galaxolide/isopropylmyristate, isopropylmyristate alone, and galxolide alone have similar ammonia release. Applicant even stated in their argument above that there may be a comparable total release of ammonia. The claimed invention and comparative examples showing comparable total release of ammonia does not show wherein the claimed invention is unexpected. Therefore, it does not appear that a mixture of isopropylmyristate and galaxolide is unexpected from Figures 3-5 and Applicant’s argument is unpersuasive. 
Furthermore, Table 2 of the instant specification shows wherein GN with galaxolide/IPM has an ammonia content of 2.52%, GN with IPM has an ammonia content of 2.09% and GN with Galaxolide has an ammonia content of 2.14%. The difference between these values is relatively small. It is unclear how these different amounts of ammonia content results in showing a “significantly” reduced release of ammonia with GN with galaxolide/IPM versus GN with IPM and GN with Galaxolide. Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to 
With regards to a liquid crystalline gel-network structure being critical and provides a delayed release of ammonia, this does not appear to be unexpected. A composition comprising a gel network structure and which reduces the amount of irritating ammonia odor is known in the art as taught by Bureiko et al. As such, Applicant's finding that a composition comprising a gel network structure being more advantageous than a non-gel-network composition is not unexpected since a gel network structure for reducing ammonia is known in the art. Additionally, as evidenced by Murray et al. (US 2013/0095056) in paragraphs [0001] and [0005]-[0012], a composition comprising a gel network provides controlled release of active materials. Since a gel network provides controlled release, one of ordinary skill in the art would reasonably expect malodorous substances from a gel network to not be released as much as a non-gel-network, thus leading to a decrease in malodor perception. 
Moreover, even if Applicant’s showing was persuasive, the claims would not be commensurate in scope since instant claim 1 is not limited to a galaxolide and isopropylmyristate mixture. 

Response to Declaration
Declarant argues that human trials –tests in which a subject smells experimental mixtures and then offers their subjective evaluation of the odor – show without a doubt 
The Examiner does not find Declarant’s argument to be persuasive. As discussed in the previous office action, Declarant has not disclosed how the human trials were conducted such that it can be determined whether the claimed invention is unexpected. For example, it is unclear how many subjects were involved in the human trial. If the results were from, for example, one or two subjects, that doesn’t show that the claimed invention is unexpected. It is also unclear how many subjects out of all the participants thought that the claimed invention is superior. For example, if only one subject out of a total of ten subjects thought that the claimed invention was superior, that does not show the claimed invention to be unexpected. Furthermore, it is unclear what was used as the control and whether the different samples tested had an equivalent amount of malodor suppressants. One of ordinary skill in the art would reasonably expect the sample having more malodor suppressants to be more effective. In addition, it is unclear how the results were tested and quantified and to what degree the difference was. A very slight difference in result does not necessarily make the claimed invention to be unexpected. Moreover, it is unclear whether all the malodor suppressants recited in the claims were tested to determine whether or not the claims would be commensurate in scope if Declarant’s human trials were to be unexpected. As such, Declarant’s argument is unpersuasive and the rejection is maintained. 

Conclusion
Claims 1-10, 13, 19-22 and 24-28 are rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115. The examiner can normally be reached Mon-Fri 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.